DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s response to election restriction filed 09/12/2022 and the IDS’s filed 10/04/2019 and 08/19/2020.

Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 09/12/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/12/2022.

Claims 1-20 are pending.  Claims 1-17 are being examined.  Claims 18-20 are withdrawn from further consideration as being drawn to a non-elected invention.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Surawski (US 2018/0222598 A1) in view of Johnson et al. (US 2008/0128048 A1).
Considering claim 1, Surawski teaches a system for inerting a fuel tank comprising a fuel tank (1202 of Fig. 12) including a liquid space (1204 of Fig. 12) and a vapor space (1206 of Fig. 12) therein (Surawski, abstract, Fig 12).  Surawski teaches an ejector (1224 of Fig. 12) including a suction port that receives a second reactant (i.e., oxygen), a motive fluid port that receives a motive fluid from a source of motive fluid, and an outlet port that discharges the motive fluid and the second reactant (Surawski, Fig. 12, [0096]-[0097], [0106]).  Surawski teaches a first gas treatment module (1222) fluidly connected to the ejector (Surawski, Fig. 12).
Surawski does not explicitly teaches a first flow path that receives fluid comprising non-condensable gas from the fuel tank vapor space.
However, Surawski teaches the source of the second reactant (i.e., oxygen) used in the reaction can come from any source available on the aircraft (Surawski, [0058]).  Johnson teaches that the fuel tank ullage space may be the source of air to be used for catalytic combustion (Johnson, [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the fuel tank ullage space as the source of air/oxygen and include a first flow path that receives fluid comprising non-condensable gas from the fuel tank vapor space and delivers it to the suction port of Surawski’s ejector as the second reactant.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to use a suitable second reactant (i.e., oxygen) source that is available within the system with a reasonable expectation of success.
Considering claim 2, Surawski teaches the first gas treatment module (1222 of Fig. 12) provides inert gas (1276 of Fig. 12) to the ejector motive fluid port (Surawski, Fig. 12).
Considering claim 3, it should be noted that the claims are directed to a system and the manner in which the system is operated does not impart any additional structural limitations to the system.  The recitation that the first gas treatment module receives air from an air source and discharges oxygen-depleted air to the ejector motive fluid port is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The system of Surawski is capable of being operated such that the first gas treatment module receives air from an air source and discharges oxygen-depleted air to the ejector motive fluid port.  Nonetheless, Surawski teaches the first gas treatment module receives air from an air source and discharges oxygen-depleted air to the ejector motive fluid port (Surawski, Fig. 12, [0097] and [0106]).
Considering claim 4, Surawski teaches that typically the air for fuel tank inerting is passed thorugh a porous hollow fiber membrane tube bundle wherein the oxygen is removed from the air (Surawski, [0004]-[0005]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the gas treatment module of Surawski to include an oxygen separation medium that removes oxygen from the air received from the air source.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because an oxygen separation medium (i.e., membrane) is known in the industry to be the typical system for gas treatment requiring oxygen removal and the generation of inert gas from air.
Considering claim 5, Surawski teaches the first treatment module includes a catalytic reactor that reacts oxygen from the air source with a hydrocarbon fuel (Surawski, Fig. 12 and [0097]).
Considering claims 7-8, Surawski teaches a second gas treatment module disposed (232 and 238 of Fig. 2) on the first flow path or on the second flow path which includes a heat exchanger (232 of Fig. 2) in operative thermal communication with a heat sink (Surawski, [0056] and Fig. 2).
Considering claim 9, Surawski’s second gas treatment which includes a heat exchanger which operates as a condenser to separate out an inert gas and a byproduct gas wherein the byproduct is removed via a separator (Surawski, [0056]).  Thus, Surawski’s second gas treatment module includes a vapor removal module.  The recitation “a fuel vapor removal module” is merely the intended use of the vapor removal module and does not impart any additional structural limitations to the system.  The heat exchanger/condenser and separator of Surawski is capable of removing a fuel vapor.
Considering claim 11, Surawski’s second gas treatment which includes a heat exchanger which operates as a condenser to separate out an inert gas and a byproduct gas wherein the byproduct is removed via a separator (Surawski, [0056]).  The recitation “an oxygen removal module” is merely the intended use of the module and does not impart any additional structural limitations to the system.  The condenser of Surawski is capable of being operated as an oxygen removal module since oxygen is non-condensable, the condenser would be capable of separating/removing the oxygen from any condensable components.  Thus, Surawski’s second gas treatment module includes an oxygen removal module.
Considering claim 13, Sudawski teaches the first gas treatment module (1222 of Fig. 12) is disposed on the second flow path or the first flow path (Sudawski, Fig. 12).
Considering claims 14-15, Sudawski teaches the gas treatment module includes an oxygen removal module which includes a catalytic reactor that reacts oxygen with a hydrocarbon fuel (Sudawski, [0050]).
Considering claim 16, Sudawski teaches a heat exchanger in operative thermal communication with a heat sink, disposed on the first flow path or on the second flow path (Sudawski, [0068]).
Considering claim 17, Sudawski teaches the first gas treatment module includes a heat exchanger is operative thermal communication with a heat sink (Sudawski, [0068]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Surawski (US 2018/0222598 A1) in view of Johnson et al. (US 2008/0128048 A1) and Lents et al. (EP 3284676 A1).
Considering claim 6, all of the limitations are met by the prior art referenced in meeting claim 3 limitations except for the gas treatment module includes an electrochemical cell that removes oxygen from a gas stream.
Surawski does not explicitly teach the gas treatment module includes an electrochemical cell that removes oxygen from a gas stream.
However, Lents teaches inert gas generation systems comprise a reactor that reacts oxygen in a feed gas with hydrogen or hydrocarbon to produce an oxygen-depleted gas and that the reactor can include PEM electrochemical cells (Lents, [0008]).
Therefore, it would have been obvious for the first gas treatment module of Surawski to include an electrochemical cell that removes oxygen from a gas stream.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because such a system is known to be suitable for reacting oxygen with hydrogen/hydrocarbon to produce an oxygen-depleted gas (i.e., inert gas) with a reasonable expectation of success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Surawski (US 2018/0222598 A1) in view of Johnson et al. (US 2008/0128048 A1) and Cordatos et al. (US 2018/0127110 A1).
Considering claim 10, all of the limitations are met by the prior art referenced in meeting claim 9 limitations except for the fuel vapor removal module includes a fuel vapor separation medium.
Surawski does not explicitly teach the fuel vapor removal module includes a fuel vapor separation medium.
However, Surawski’s second gas treatment which includes a heat exchanger which operates as a condenser to separate out an inert gas and a byproduct gas wherein the byproduct (i.e., water) is removed via a separator (i.e., water separator) (Surawski, [0056]).  Surawski is silent regarding the water separator including a separation medium.  However, Cordatos teaches an inert gas system comprising a heat exchanger for condensing water and a separator comprising a membrane permeable to water to separate the water from the inert gas (Cordatos, [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a vapor separation medium in the separator of Surawski.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because such a system is known to be suitable for removal of water/condensables from non-condesables such as an inert gas.
 The recitations “a fuel vapor removal module” and “a fuel vapor separation medium” are merely the intended use of the vapor removal module and does not impart any additional structural limitations to the system.  The heat exchanger/condenser of Surawski and separator with medium (i.e., membrane) of Surawski/Cordatos are capable of removing a fuel vapor and separating it from water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734